               Case 4:18-mj-71386-MAG Document 17 Filed 10/17/18 Page 1 of 11



1    DAVID J. COHEN, ESQ.
     California Bar No. 145748
2
     ALEXANDER P. GUILMARTIN, ESQ.
3    California Bar No. 306787
     BAY AREA CRIMINAL LAWYERS, PC
4    300 Montgomery Street, Suite 660
     San Francisco, CA 94104
5
     Telephone: (415) 398-3900
6
     Attorneys for Defendant Cole Evan White
7
                                   UNITED STATES DISTRICT COURT
8

9                                 NORTHERN DISTRICT OF CALIFORNIA

10                                        OAKLAND DIVISION
11
     UNITED STATES OF AMERICA,                          Case No. 4:18-mj-71386-MAG
12
                     Plaintiff,                         MR. WHITE’S OPPOSITION TO THE
13                                                      GOVERNMENT’S PROPOSED
     v.                                                 DETENTION ORDER
14

15   COLE EVAN WHITE,

16                   Defendant.

17
              Mr. White opposes the government’s proposed detention order (attached as Exhibit A) as
18

19   follows: (references are to page and line of government’s proposed order dated October 16,

20   2018).
21
              1.     Page 1, lines 24-26. The order does not express the grounds upon which the
22
     government sought detention at the initial appearance. The government, when seeking detention,
23
     is required to set forth the basis for why it believes detention is appropriate. Counsel was not at
24

25   the initial appearance and is unaware whether the government complied with this requirement,

26   and, if so, what bases the government set forth.
27
              2.     Page 2, lines 2-3. The recommendation of pretrial services is irrelevant to the
28
     Court’s finding. If the Court wishes to rely on any piece of the recommendation of Pretrial

     MR. WHITE’S OPPOSITION TO THE GOVERNMENT’S PROPOSED DETENTION ORDER
     U.S. v. White;
     Case No. 4:18-mj-71386-MAG
                                            1
              Case 4:18-mj-71386-MAG Document 17 Filed 10/17/18 Page 2 of 11



1    Services, the detailed recommendation should be placed in the public record, together with all of
2
     the alleged facts set forth in that recommendation. As detailed in Mr. White’s proffer on October
3
     15, 2018, many or most of the assertions by Pretrial Services regarding alleged flight risk and
4
     alleged danger to the community were inaccurate, misleading or false. Dkt. 16, 5-40. Further,
5

6    potential danger to the community is irrelevant. It is necessary for the Court to determine whether

7    the government has shown by clear and convincing evidence that no condition or combination of
8
     conditions would assure that Mr. White is not a danger to the community. Any opinion by
9
     Pretrial Services that Mr. White is a “potential danger to the community” is particularly unhelpful
10
     in this regard, especially without any referral to the facts or details in the report.
11

12           3.      Page 2, lines 4-12. Mr. White objects to the government’s characterization of the

13   defense argument. The defense argument speaks for itself. The proffer is contained at pages 5-
14
     40 of the transcript. It rebuts, line by line, the misleading and false allegations in the report of
15
     Pretrial Services, and in the indictment. At no time did the defense use the words “excused by
16
     self-defense or mutual combat.” At no time did the defense argue that Mr. White’s hands were
17

18   behind his back at all times. The defense argued that the National Geographic video is the most

19   detailed and best to show the context of the activity surrounding the government screenshots
20
     relating to the Charlottesville rally. The Court refused to view the video. The defense proffered
21
     that, in context, the National Geographic video shows that Mr. White and his group were rushed
22
     by violent counter-protesters at a time that they were peacefully marching, two by two, having
23

24   received a lawful permit to demonstrate, and with the specific purpose of not engaging. The

25   defense further proffered that, during the time that Mr. White and his co-marchers were rushed
26
     their hands were largely behind their backs. Mr. White would not have argued that in the
27
     government screen-shot, taken out of the full context, one of Mr. White’s hands, or one of them,
28



     MR. WHITE’S OPPOSITION TO THE GOVERNMENT’S PROPOSED DETENTION ORDER
     U.S. v. White;
     Case No. 4:18-mj-71386-MAG
                                            2
              Case 4:18-mj-71386-MAG Document 17 Filed 10/17/18 Page 3 of 11



1    was behind his back, because in those particular screenshots, his hands were briefly free. What
2
     is important, the defense proffer continued, is to look at the entire video. The defense did not
3
     believe, and still does not, that isolating the screenshots from the video presented by the
4
     government is the appropriate manner in which to determine what occurred. Further, the defense
5

6    proffered that Mr. White engaged in two head-butts, one with a man and one with a woman. The

7    defense argued that these two head-butts, standing alone, when looking at a 24 year old man with
8
     no prior record, no substance abuse issues, no history of mental illness, stable employment in
9
     San Francisco, and a full time student at work who engaged in no untoward activity in the 14 or
10
     15 months after the Charlottesville rally, could not possibly support the notion, by clear and
11

12   convincing evidence that no condition or combination of conditions could possibly assure the

13   safety of the public from future head-butts or other assaultive conduct.
14
             4.      Page 2, line 12. Mr. White never referred to his three international trips as “recent
15
     travel.” One of the trips was in 2014, one in 2016, and the third in 2017. These were not “recent”
16
     trips. The defense proffer does, in detail, set forth exactly what occurred on each trip. Dkt. 16,
17

18   5-40.

19           5.      Page 2, lines 13-14. In order to have a record, if the Court is to rely on any portion
20
     of the detailed report of pretrial services, which is not in the public record, there needs to be a
21
     mechanism to incorporate the report or the parts of the report to which the Court refers so we can
22
     have a record. This is particularly so in this case where the defense was asked to, and agreed, to
23

24   first proffer and structured the proffer around the inaccuracies, misrepresentations and falsehoods

25   set forth in the report of Pretrial Services.
26
             6.      Page 2, lines 19-26. Government Exhibit 2 is blurry and does not show Mr. White
27
     “swinging a torch as an apparent weapon.” As the defense proffered, during the torch-march,
28



     MR. WHITE’S OPPOSITION TO THE GOVERNMENT’S PROPOSED DETENTION ORDER
     U.S. v. White;
     Case No. 4:18-mj-71386-MAG
                                            3
             Case 4:18-mj-71386-MAG Document 17 Filed 10/17/18 Page 4 of 11



1    Mr. White was stabbed. Mr. White explained this (that he was stabbed during the torch March)
2
     on the video or audio of his statement to the FBI, a video/audio which has not been produced to
3
     the defense in spite of the defense request. He then stated that he swung the torch in order to
4
     defend against the stabber. The entire statement relating to the stabbing and the torch is absent
5

6    from the FBI 302, and the government chose to describe it, out of context, in its proffer. As to

7    the repeated assertion by the government that Mr. White’s position is that at the time of the
8
     screenshots submitted by the government, showing but a portion of the conduct involving the
9
     headbutt, that the defense claims his hands were behind his back, once again, as described in
10
     detail above, the defense does not make this claim. The defense implored the Court to look at
11

12   the entire context of the rushing of Mr. White and his co-Marchers by the counter-protestors,

13   how they were attacked, how the woman who was allegedly head-butted eagerly jumped back
14
     into the fray, and how the hands of Mr. White were pinned behind his back during much of the
15
     encounter.
16
            Further, the government is incorrect that the devices possessed by Mr. White were
17

18   “weapons” and there is no “long metal screw” in any “improvised” device. There is no evidence

19   that any of the items the government claims are weapons were not possessed for legitimate
20
     purposes. None of these items are illegal, and there is absolutely no evidence that they have been
21
     or would ever be used illegally. They have all been seized by the government. Of course, the
22
     defense proffer and the government’s counter-proffer are directly at odds and demonstrate clearly
23

24   conflicting assertions of what the evidence would show as to material facts that the government

25   and the Court are using as a substantial basis of their assertion that there is clear and convincing
26
     evidence that no condition or combination of conditions can assure the safety of the community.
27
     Therefore, an evidentiary hearing is required before the Court can make any findings of fact in
28



     MR. WHITE’S OPPOSITION TO THE GOVERNMENT’S PROPOSED DETENTION ORDER
     U.S. v. White;
     Case No. 4:18-mj-71386-MAG
                                            4
              Case 4:18-mj-71386-MAG Document 17 Filed 10/17/18 Page 5 of 11



1    this regard.   United States v. Winsor, 785 F.2d 755 (9th Cir 1986). For the Court, based upon
2
     the proffer and counter-proffer to make any finding of fact in connection with these alleged
3
     lawful items found by the government when it executed a search warrant on Mr. White at 6:00
4
     a.m., approximately 14 months after the Charlottesville rally, would be error.
5

6           7.      Page 2, lines 27-28, page 3, lines 1-7. The ties between Mr. White and the

7    Western District of Virginia are not relevant.     Mr. White has strong ties in the Clayton
8
     community, in Contra Costa County, where he has lived his whole life. A proposed condition of
9
     release was that Mr. White would continue to live with his father in Clayton, and that his father
10
     would act as custodian. Further, his father would fly with him to Charlottesville and back for
11

12   any and all court appearances. The government’s (and, apparently, the Court’s) view that Mr.

13   White has proposed that he be released and live in Charlottesville is absurd and completely at
14
     odds with everything presented by the defense. The fact that Mr. White has “the ability and
15
     inclination to travel” like every one of the more than 330 million people in the United States is
16
     irrelevant. What is relevant is whether an ankle monitor or other travel restrictions, a parental
17

18   custodian, a secured bond with more than $500,000 of equity, strong community ties, a lack of

19   prior record, and the only issue being the detailed discussion of two rallies attended in 2017 in
20
     Berkeley and Charlottesville, and a surrendered passport, and his strong ties to the community
21
     (more than 15 people who are family and friends have attended every court appearance) would
22
     assure that Mr. White does not “flee.”
23

24          There is absolutely no evidence that “substitute travel documents can be obtained that

25   facilitate foreign travel.” There is absolutely no evidence that Mr. White could obtain such
26
     documents. This bald, ludicrous assertion by the government would apply in each and every case
27
     before this Court. Nobody could be released because they could, somehow, obtain fake travel
28



     MR. WHITE’S OPPOSITION TO THE GOVERNMENT’S PROPOSED DETENTION ORDER
     U.S. v. White;
     Case No. 4:18-mj-71386-MAG
                                            5
              Case 4:18-mj-71386-MAG Document 17 Filed 10/17/18 Page 6 of 11



1    documents and disappear to a foreign country where they could easily live for the remainder of
2
     their days.
3
            In this regard, as set forth in detail in the defense proffer, and in no way rebutted by the
4
     government, Mr. White does not have “significant personal relationships abroad.” He has no
5

6    family abroad, and met some friends when he studied abroad. The defense proffered in detail

7    the limited nature of his brief meetings, for a total of eight hours in his life and a few
8
     communications on Instagram, with “one woman in the Czech Republic.” This “woman” is not
9
     someone who has a “relationship” with Mr. White, let alone a significant one. The idea that Mr.
10
     White has the means, contacts or abilities to travel abroad with fake documents – that would
11

12   avoid border authority and law enforcement detection - and live abroad and be financed there is

13   a fantasy. If the Court is to make such a factual finding, Winsor requires an evidentiary hearing.
14
     The current record is a defense detailed proffer explaining why these assertions about his ties
15
     abroad are incorrect, misleading or false, and no counter-proffer by the government. Even if the
16
     conclusory statements by the government are to be considered a “proffer” Winsor requires an
17

18   evidentiary hearing prior to the Court relying on these “facts” to support detaining a 24 year old

19   United States Citizen, who is a Senior at SF State, and who has not used any “weapon” other
20
     than his head on two occasions within a few seconds of one another while being rushed by angry
21
     counter-protestors at a rally more than 14 months ago, and who punched back at two men who
22
     rushed him at a rally more than 18 months ago, with no bail whatsoever.
23

24          8.      Page 3, lines 8-11. For the reasons set forth above, the Court, if it is to rely on

25   any of the inaccurate, misleading and/or false assertions in the Pretrial Services Report, should
26
     specifically detail which assertions, and provide a mechanism so we can have a record of the
27
     confidential report for review. Further, to the extent the Pretrial Services Report is materially at
28



     MR. WHITE’S OPPOSITION TO THE GOVERNMENT’S PROPOSED DETENTION ORDER
     U.S. v. White;
     Case No. 4:18-mj-71386-MAG
                                            6
             Case 4:18-mj-71386-MAG Document 17 Filed 10/17/18 Page 7 of 11



1    odds with the detailed facts in the defense proffer at pages 5-40 of the October 15, 2018 detention
2
     hearing, Winsor requires that the Court order an evidentiary hearing prior to any factual findings
3
     being made.
4
                                                   Respectfully submitted,
5

6                                                  BAY AREA CRIMINAL LAWYERS, PC

7
     Dated: October 17, 2018                       By:/s/David J. Cohen
8
                                                   DAVID J. COHEN, ESQ.
9
                                                   Attorneys for Defendant Cole Evan White
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     MR. WHITE’S OPPOSITION TO THE GOVERNMENT’S PROPOSED DETENTION ORDER
     U.S. v. White;
     Case No. 4:18-mj-71386-MAG
                                            7
Case 4:18-mj-71386-MAG Document 17 Filed 10/17/18 Page 8 of 11




                               	
                               	
                               	
                               	
                               	
                     EXHIBIT	"A"	
                               	
                               	
                               	
             Case 4:18-mj-71386-MAG Document 17 Filed 10/17/18 Page 9 of 11



 1 ALEX G. TSE (CABN 152348)
   United States Attorney
 2
   BARBARA J. VALLIERE (DCBN 439353)
 3 Chief, Criminal Division

 4 PHILIP J. KEARNEY (CABN 114789)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, 11th Floor
 6        San Francisco, CA 94102
          Telephone: (415) 436-7023
 7        Fax: (415) 436-7234
          E-Mail: philip.kearney@usdoj.gov
 8 Attorneys for United States of America

 9

10                                   UNITED STATES DISTRICT COURT
11                                NORTHERN DISTRICT OF CALIFORNIA
12                                           OAKLAND DIVISION
13
     UNITED STATES OF AMERICA,                        ) No. 4:18-MJ-71386-MAG
14                                                    )
           Plaintiff,                                 )
15                                                    ) [PROPOSED] ORDER DETAINING
               v.                                     ) DEFENDANT COLE EVAN WHITE
16                                                    )
     COLE EVAN WHITE,                                 )
17                                                    )
           Defendant.                                 )
18                                                    )
                                                      )
19
            On October 2, 2018, Cole Evan White and three alleged co-defendants were arrested at various
20
     locations throughout California on a criminal Complaint issued by the Western District of Virginia
21
     alleging one count of Conspiracy to Riot in violation of 18 U.S.C. § 371 and one count of Riots in
22
     violation of 18 U.S.C. § 2101. 1 On the same date, the government filed a Notice Of Proceedings On
23
     Out-Of-District Criminal Charges Pursuant To Rule 5(C)(2) and (3) of the Federal Rule Of Criminal
24
     Procedure. Dkt. 1. At defendant White’s initial appearance in this Court on October 3, 2018, the
25
     Government sought his detention pending trial.
26

27
     1
28   On October 10, 2018, the same four men were indicted for the same offenses in the Western District of
     Virginia (Criminal Number: 3:18CR00025).
             Case 4:18-mj-71386-MAG Document 17 Filed 10/17/18 Page 10 of 11



 1          On October 15, 2018, the Court held a pre-trial detention hearing. The U.S. Pretrial Services

 2 Office recommended that the defendant be detained pending trial based on his potential danger to the

 3 community.

 4          During the detention hearing, defense counsel argued that defendant could be released on a

 5 secured bond, asserting that defendant did not have a significant history of violence beyond his

 6 involvement in 2017 demonstrations in both Berkeley, California, and Charlottesville, Virginia.

 7 Defense counsel further argued that the 2017 acts of violence were largely excused based on self-

 8 defense or mutual combat. Defense counsel highlighted the fact that weapons taken from defendant’s

 9 home (a machete, knife with Nazi insignia, asp-type baton, and improvised hand-held devices) were

10 either legally possessed or intended for use as skateboarding or work-related tools. Regarding the

11 defendant’s potential as a flight risk, defense counsel argued that the defendant’s passport had been

12 surrendered to Pretrial Services and that his recent international travel was lawfully conducted.

13          The government argued the defendant should be detained for the reasons described in the report

14 prepared by Pretrial Services and also because the defendant posed a serious risk of flight. Regarding

15 the defendant’s danger to the community, government counsel submitted eleven photographic exhibits

16 into evidence during the Hearing. These exhibits captured aspects of the defendant’s participation in a

17 “tiki torch” march in Charlottesville on August 11, 2017, his participation in a “United The Right” rally

18 the next day in the same City, and the various alleged weapons taken from his home on the day of his
19 arrest, October 2, 2017. Significantly, Exhibits 2, 4, 5, and 6 show defendant personally engaging in

20 acts of violence, including swinging a torch as an apparent weapon and head-butting a female counter

21 protester. Regarding this latter incident, the Court specifically rejected the defendant’s assertion that at

22 the time of this head-butt, his hands were restrained behind him and that he was acting in self-defense.

23 Clear photographic proof directly contradicts this assertion. The Court further rejects the assertion that

24 the improvised hand-held devices referenced above—including a short section of pipe with a long metal

25 screw inserted and an apparent razor blade encased in another short section of pipe—were possessed by

26 the defendant for legitimate purposes.

27          Regarding the defendant’s potential risk of flight, the Court notes that no evidence was

28 introduced at the detention hearing to demonstrate any ties between the defendant and the Western
             Case 4:18-mj-71386-MAG Document 17 Filed 10/17/18 Page 11 of 11



 1 District of Virginia. Further, evidence that in the last four years the defendant made three separate trips

 2 abroad to several different European countries (in addition to his documented trip to the State of

 3 Virginia) reflects his ability and inclination to travel. The defendant has no apparent significant

 4 employment or assets. Evidence adduced at the hearing also indicated that the defendant has significant

 5 personal relationships abroad, including one with a woman in the Czech Republic. Despite the

 6 defendant’s surrender of his passport, substitute travel documents can be obtained that facilitate foreign

 7 travel.

 8            After hearing from both parties and considering the report prepared by U.S. Pretrial Services,

 9 the Court finds that the defendant represents both a danger to the community and a flight risk for the

10 reasons described in the report by Pretrial Services and the additional information provided by counsel

11 for the government.

12                                                   ORDER

13           For the reasons stated on the record during the October 15, 2018 detention hearing and further

14 stated in this Order, the Court orders the defendant detained and transported to the Western District of

15 Virginia as no condition or combination of conditions will reasonably assure the community’s safety or

16 reasonably assure his appearance as required. See 18 U.S.C. ' 3142(c). Defendant is committed to the

17 custody of the Attorney General or a designated representative for confinement in a corrections facility

18 separate, to the extent practicable, from persons awaiting or serving sentences or held in custody
19 pending appeal. See 18 U.S.C. § 3142(i)(2). Defendant must be afforded a reasonable opportunity to

20 consult privately with counsel. See 18 U.S.C. ' 3142(i)(3). On order of a court of the United States or

21 on request of an attorney for the government, the person in charge of the corrections facility must deliver

22 defendant to the United States Marshal for a court appearance. See 18 U.S.C. § 3142(i)(4).

23

24      IT IS SO ORDERED.

25

26

27 DATED: October ____, 2018                              _____________________________
                                                          HON. KANDIS A. WESTMORE
28                                                        United States Magistrate Judge
